Citation Nr: 1825589	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for blindness.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by memory loss.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease (DDD) of the back.

12.  Entitlement to service connection for benign prostatic hypertrophy (BPH).

13.  Entitlement to service connection for right lower extremity neuropathy.

14.  Entitlement to service connection for left lower extremity neuropathy.

15.  Entitlement to a compensable rating for bilateral hearing loss.

16.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

17.  Entitlement to an additional allowance for dependents.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2013 and October 2014 rating decisions by the Manila, the Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).  An August 2015 letter from the RO informed the Veteran that his claim for an additional allowance for a dependent was denied.

The issue(s) of {insert issue(s) being remanded} [is/are] addressed in the REMAND portion of the decision below and [is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT




CONCLUSIONS OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS




ORDER




REMAND





Accordingly, the case is REMANDED for the following action:

1. 







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


